DETAILED ACTION
This action is responsive to the response filed on 02/14/2022. Claims 1-19 are pending in the case. Claims 1, 7, 8 and 14 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s amendments are sufficient to overcome the rejection of Claims 1-6 and 8-19 under 35 U.S.C. 112(b) set forth in the previous Office Action; therefore the corresponding rejections are withdrawn.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cierniak (US 20140298200 A1, newly cited), hereinafter Cierniak, in view of Meijer et al. 

Regarding Claim 1, Cierniak teaches:
A method for presenting a customized user interface, comprising: selecting at least a plurality of users of a video content delivery service from users of the video content delivery service; (Prior session data associated with a set of prior interactive sessions are identified… various users (e.g., the users 232a and 232c) and assistants (e.g., the assistant 232b) may have previously engaged in interactive sessions, during which various tasks (e.g., tutoring, tourism, consultation, etc.) may have been performed. Prior session data, for example, can include data associated with session categories, session participants, session content, session context, and/or session devices, and can include configuration data associated with one or more user interface elements employed during the sessions. [0068] interactive session system 140 serves interactive sessions and data related to interactive sessions to users of user devices 130. The term "interactive session" is used in this specification to refer to a presentation that allows a user to experience an event or receive data related to the event. Events of different types can be presented. In some implementations, events may be "assistance" events, for which interactive sessions provide step-by-step assistance to users to accomplish a particular task, or events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity. [0031] Production systems 150 can be used to create sessions. Production systems 
for a plurality of user devices associated with the plurality of users: (See FIG. 2, user devices 130a-c; a user 232a can use the device 130a to provide an indication of an intention to begin an interactive session [0045], session devices ( e.g., the device 130a and the device 130b ), [0052] operations associated with the stages (A) to (I) described in the example flow of data may be performed continually as various users and assistants access the interactive session system 140 and engage in interactive sessions. The interactive session system 140, for example, can continually add and maintain session data 142 as sessions occur. Over time, user interface elements 146 may be added, removed, or modified. As users and assistants employ existing, newly added, or newly modified interface elements 146, for example, usage patterns associated with the interface elements can be identified by the interactive session system 140, and can be used for automatically recommending or presenting the interface elements to users and assistants at opportune times. [0056])
receiving requests for video content items; (the user 232a can use a web browser provided by the device 130a to access a search page. In the present example, the user 232a can provide a search query (e.g., "math tutor") to a search engine (e.g., the search engine 110, shown in FIG. 1), and can receive various search results, including one or more session request elements that may facilitate connecting the user 
receiving objective data related to contexts in which the requests for video content items were made; (the interactive session system 140 can receive and process the user's 232a indication of an intention to begin an interactive session. For example, the session manager 212 can receive information about a type of task ( e.g., math tutoring) to be performed during the interactive session, and/or can receive information about one or more participants to be included in the session... With permission from the user 232a, for example, the session manager 212 may also receive information associated with the user's account information (e.g., an account identifier) and/or device 130a (e.g., device type, device peripherals, display size, general location, connection speed, etc.). [0046], Prior session data, for example, can include data associated with session categories, session participants, session content, session context, and/or session devices, and can include configuration data associated with one or more user interface elements employed during the sessions. The user interface elements employed during the sessions may have been automatically selected, for example, or selected by session participants, or be a combination of such selected user interface elements. [0068] For each interactive session in the set of prior interactive sessions, prior configuration data associated with a set of user interface elements employed during the interactive session are identified (504). For example, the session identifier 214 can identify prior configuration data for each of the prior interactive sessions 240a 
causing each of the plurality of user devices to… provide subjective data related to an intent of a user when requesting the video content items; and receiving subjective data generated based on user input…; (a user may have implicitly or explicitly specified an intent for viewing an interactive session. The user may explicitly specify an intent, for example, by interacting with a user interface element that represents their intent. A user may implicitly specify an intent, for example, by submitting a search query that is related to the intent, or by requesting other information that is related to the intent. For example, a user request for information about purchasing tools needed to repair a computer may be considered an implicit indication of the user's intent to repair a computer. [0032])
receiving, from a first user device, input that maps each of a plurality of user intents to at least one of a plurality of different user interfaces for presenting video content items; (The interactive session system 140 may also determine specific data to provide based on the intent. For example, a user that is viewing a session that describes building a computer, and with the intent to build the computer, may be presented with additional information, e.g., a list of parts, tools and the time required to complete the task. Another user that is watching the same session with the intent to learn about computers may be presented with other information, e.g., articles about memory, heat dissipation, or other computer-related topics, in a side panel of a viewing environment as the interactive session is presented [0033])

experience] activity and to present the user with a first user interface having a first set of user interface elements associated with a first user intent in which the video content item is presented or (The interactive session system 140 may also determine specific data to provide based on the intent... Another user that is watching the same session with the intent to learn about computers may be presented with other information, e.g., articles about memory, heat dissipation, or other computer-related topics, in a side panel of a viewing environment as the interactive session is presented [0033] events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity. [0031] a session category may be associated (510) with the new interactive session, based on one or more of a search query, a session task, session participants, and/or session content. In general, session categorization may be based on session identifiers or descriptions, and/or may be based on search queries submitted by users for identifying interactive sessions, one or more session participants, and/or content included in interactive sessions. [0072] One or more user interface elements to be presented to the user during the new interactive session are selected (512), based at least in part on an analysis of the prior session data and the prior configuration data associated with the corresponding session category to which the new interactive session belongs [0077])
(2) the user of the user device intends to consume the video content item as an instructional activity and to present a second user interface having a second set of user interface elements associated with a second user intent in which the video content item 
receiving, from a second user device, a request for a first video content item; (An indication of an intention to begin a new interactive session belonging to a corresponding session category is received (506) from a user [0070])
receiving, from the second user device, objective data related to a context in which the request for the first video content item was made; (a search query associated with a particular task may be received (508). For example, the user 232a can submit a search query for a particular category of interactive session (e.g., a "math tutoring 
receiving, from the second user device, objective data related to a context in which the request for the first video content item was made; (a search query associated with a particular task may be received (508). For example, the user 232a can submit a search query for a particular category of interactive session (e.g., a "math tutoring 
providing at least a portion of the objective data received from the second user device to the predictive model; (submitting session parameters and configuration parameters to a machine learning model, and selection of one or more user interface elements occurs when a confidence value produced by the machine learning model 
receiving a first output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model predicting that the second user device intends to consume the video content item as the… [experience] activity, that the second user device is to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model; in response to receiving the first output from the predictive model, causing the second user device to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model; (The interactive session system 140 may also determine specific data to provide based on the intent... Another user that is watching the same session with the intent to learn about computers may be presented with other information, e.g., articles about memory, heat dissipation, or other computer-related topics, in a side panel of a viewing environment as the interactive session is presented [0033] events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity. [0031] a session category may be associated (510) with the new interactive session, based on one or more of a search query, a session task, session participants, and/or session content. In general, session categorization may be based on session identifiers or descriptions, and/or may be based on search queries submitted 
receiving, from a third user device, a request for the first video content item; (An indication of an intention to begin a new interactive session belonging to a corresponding session category is received (506) from a user [0070])
receiving, from the third user device, objective data related to a context in which the request for the first video content item was made; (a search query associated with a particular task may be received (508). For example, the user 232a can submit a search query for a particular category of interactive session (e.g., a "math tutoring session") or a particular type of assistant ( e.g., a "math tutor"). Information associated with the search query (e.g., a search query string, one or more search keywords, search result 
providing at least a portion of the objective data received from the third user device to the predictive model; (submitting session parameters and configuration parameters to a machine learning model, and selection of one or more user interface elements occurs when a confidence value produced by the machine learning model exceeds a predetermined confidence threshold [0007], the session data analyzer 216 may identify a correlation between a particular session participant (e.g., the user 232a 
receiving a second output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model predicting that the third user device intends to consume the video content item as the instructional activity, that the third user device is to present the first video content item in the second user interface having the second set of user interface elements based on the subjective intent identified by the predictive model; and in response to receiving the second output from the predictive model, causing the third user device to present the first video content item in the second user interface having the second set of user interface elements based on the subjective intent identified by the predictive model. (The interactive session system 140 may also determine specific data to provide based on the intent. For example, a user that is viewing a session that describes building a computer, and with the intent to build the computer, may be presented with additional information, e.g., a list of parts, tools and the time required to complete the task.[0033] events may be "assistance" events, for which interactive sessions provide step-by-step assistance to users to accomplish a particular task, [0031] a session category may be associated (510) with the new interactive session, based on one or more of a search query, a session task, session participants, and/or session content. In general, session categorization may be based on session identifiers or descriptions, and/or may be based on search queries submitted by users for identifying interactive sessions, one or more session participants, and/or content included in interactive sessions. [0072] One or more user interface elements to be presented to the user during the new interactive 

As shown above, Cierniak teaches causing each of the plurality of user devices to provide subjective data related to an intent of a user when requesting the video content items, and receiving subjective data generated based on user input. However, Cierniak may not explicitly disclose:
causing each of the plurality of user devices to prompt the associated users to provide subjective data related to an intent of a user when requesting the video content items; and (emphasis added)
responsive to the prompt; (emphasis added).

Also, as shown above, Cierniak teaches wherein the predictive model is trained to predict, from the identified subjective intent of the user, whether (1) the user of the user device intends to consume the video content item as an experience activity and to present the user with a first user interface having a first set of user interface elements associated with a first user intent in which the video content item is presented, and receiving a first output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model predicting that the second user device intends to consume the video content item as the experience activity, that the second user device is to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model. Thus, Cierniak suggests, but may not explicitly disclose “an entertainment activity”, e.g. the user of the user device intends to consume the video content item as an entertainment activity… based on the predictive model predicting that the second user device intends to consume the video content item as the entertainment activity…” (emphasis added).

Meijer teaches:
A method for presenting a customized user interface, comprising: selecting at least a plurality of users of a video content delivery service from users of the video content delivery service; for a plurality of user devices associated with the plurality of 
receiving objective data related to contexts in which the requests for video content items were made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028], a user's interaction with a user experience (UX) is monitored to obtain usage feedback [0057])
causing each of the plurality of user devices to prompt the associated users to provide subjective data related to an intent of a user when requesting the video content items; and (query component 204 is configured to obtain explicit feedback 114 from the user 106 via one or more feedback queries or questions. The query component 204 can generate one or more feedback queries, and provide the feedback queries to the user 
receiving subjective data generated based on user input responsive to the prompt; (The query component 204 can receive a response to the feedback query (e.g., feedback 114) from the user 106. The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0029] response to the feedback query can be received from the user (e.g. query feedback). The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0057])
receiving, from a first user device, input that maps each of a plurality of user intents to at least one of a plurality of different user interfaces for presenting video content items; (prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116 [0037])
training a predictive model to identify a subjective intent of the user in requesting a video content item based on objective data received from a user device associated with the user using at least a portion of the objective data received from the plurality of user devices and at least a portion of the subjective data received from the plurality of 
wherein the predictive model is trained to predict, from the identified subjective intent of the user, whether (1)… to present the user with a first user interface having a first set of user interface elements associated with a first user intent in which the video content item is presented or (The prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116, a classification, and/ or emotional state of the user 106. For example, if the user 106 is classified a novice, then the prediction component 404 can determine that the user 106 is likely to have difficulty with a level of a video game included in the UX 104 [0037] if the UX 104 includes a video game, and the user 106 is classified as a novice regarding a first function of the video game (e.g., jumping, shooting, etc.), then the services component 406 can modify the video game, or game 
(2)… to present a second user interface having a second set of user interface elements associated with a second user intent in which the video content item is presented; (the user 106 can be classified as a novice, intermediate, or expert user based on the user model 116, and the adaptation component 112 can modify the UX 104 based on the classification… an attribute score (e.g., grade, rank, etc.) for a first feature of the UX 104 can satisfy a set of criteria (e.g., exceed a threshold, etc.) for the user to be classified as an expert for the first feature, while the user 106 may be classified as a novice, etc. for a second feature. The adaptation component 112 can modify one or more features, functions, or operations of the UX 104 based on the classification. For example, the adaptation component 112 can modify a user interface associated with the UX based on the classification [0036])
receiving, from a second user device, a request for a first video content item; (a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth [0053])
receiving, from the second user device, objective data related to a context in which the request for the first video content item was made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in 
providing at least a portion of the objective data received from the second user device to the predictive model; (usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] user can be classified based in part on a user model [0061])
receiving a first output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model…, that the second user device is to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model; (a user can be classified based in part on a user model… For example, the user can be classified as a novice, intermediate, or expert for the UX user based on the user model. Additionally or alternatively, one or more attributes of the user can be classified based on corresponding attributes included in the user model. For instance, an attribute score (e.g., grade, rank, etc.) for a first feature of the UX can satisfy a set of criteria (e.g., a threshold, etc.) for the user to be classified as an expert for the first feature, and the user can be classified as a novice for a second feature. [0061] one or more actions intended by the user, difficulties (e.g., that the user 

receiving, from the third user device, objective data related to a context in which the request for the first video content item was made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028] feedback generated during, or in association with, the user's interaction with the UX is received. The feedback can be express or implied [0054])
providing at least a portion of the objective data received from the third user device to the predictive model; (usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] user can be classified based in part on a user model [0061])
 receiving a second output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model…, that the third user device is to present the first video content item in the second user interface having the second set of user interface elements based on the subjective intent identified by the predictive model; and in response to receiving the second output 

Given that Cierniak teaches that user may have implicitly or explicitly specified an intent for viewing an interactive session (Cierniak [0032]), the assistant may provide content 430 (e.g., text, graphics, questions, answers, etc.) to be shared with the user through the interface element 410 (e.g., the shared whiteboard control). Based on the session content, for example, the interactive session system 140 may identify one or more user interface elements to be presented to the user during the session. In the present example, the interactive session system 140 may identify a statistically significant correlation between particular session content ( e.g., a question posed by the assistant) and the employment of the interface element 416 ( e.g., a reference text). (Cierniak [0066]) and [w]ith permission from the user 232a, for example, the session manager 212 may also receive information associated with the user's account information (e.g., an account identifier) and/or device 130a (e.g., device type, device 

One would have been motivated to make such a modification to provide more personalized and intuitive user experiences (Meijer [0003]).

Again, Cierniak teaches wherein the predictive model is trained to predict, from the identified subjective intent of the user, whether (1) the user of the user device intends to consume the video content item as an experience activity and to present the user with a first user interface having a first set of user interface elements associated with a first user intent in which the video content item is presented, and receiving a first output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model predicting that the second user device intends to consume the video content item as the experience activity, that the second user device is to present the first video content item in the first user interface an entertainment activity… based on the predictive model predicting that the second user device intends to consume the video content item as the entertainment activity…” (emphasis added).

“User Intent” teaches:
training a predictive model to identify a subjective intent of the user in requesting a video content item based on objective data received from a user device associated with the user using at least a portion of… objective data received from…a plurality of user devices and at least a portion of… subjective data received from the plurality of user devices, wherein the predictive model is trained to predict, from the identified subjective intent of the user, whether (1) the user of the user device intends to consume the video content item as an entertainment activity… or (2) the user of the user device intends to consume the video content item as an instructional activity… ; (See pg. 105, FIG. 5.4, pp. 106, Figure 5.4 gives a scheme of our approach, which includes an offline processing pipeline to extract intent response features and results lists optimization features for training and an online processing pipeline, where the trained models are applied to unseen queries; pp. 102-104. 5.4 User intent in Video Search Results Lists; we adopt an established user intent typology of three basic intents [57]: Information—users aim to obtain declarative knowledge, i.e., obtain information; Experience—users aim to obtain performative knowledge, i.e., acquire a skill, or have particular 
…
receiving a first output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model predicting that the second user device intends to consume the video content item as the entertainment activity…; (pp. 105-106, intent-aware video search result optimization approach. It consists of three steps. In the first step, we automatically analyze the 
…
receiving a second output from the predictive model indicating, based on the subjective intent identified by the predictive model and based on the predictive model predicting that the third user device intends to consume the video content item as the instructional activity… (pp. 105-106, intent-aware video search result optimization approach. It consists of three steps. In the first step, we automatically analyze the search engine response and classify it as either mono- or multi-intent (Section 5.5.1). In the second step, we optimize the initial ranking in a way that it concentrates the videos having the highest potential for intent satisfaction at the top of the results list depending on the predicted intent response (Section 5.5.2). In the third step, we further improve 

Given that Cierniak teaches:
Events of different types can be presented. In some implementations, events may be "assistance" events, for which interactive sessions provide step-by-step assistance to users to accomplish a particular task, or events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity. An example interactive session for an assistance event is a session that describes a step-by-step process to build a computer. An example interactive session for an experience event is a session that provides the experience of driving a certain make and model of an automobile. (Cierniak [0031]);
the data that the interactive session system 140 provides for an event may also differ based on the event type and based on the intent of the user (Cierniak [0032]); and
While this specification contains many specific implementation details, these should not be construed as limitations on the scope of any inventions or of what may be claimed, but rather as descriptions of features specific to particular embodiments of particular invention (Cierniak [0093]).



One would have been motivated to do so because this is one of the intents frequently exhibited in video searches, as taught by “User Intent” (at e.g. pp. 54-55), and to substantially improve the overall utility of video search engines and increase the impact, significance and economic value of the online video content (“User Intent” pg. xi)

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Cierniak teaches:
wherein a first user intent of the plurality of user intents is an intent to consume the video content item for information included in the video content item. (The 

“User Intent” also teaches:
wherein a first user intent of a plurality of user intents is an intent to consume a video content item for information included in the video content item. (pp. 54 table 3.1, Intent categories including information, Experience: Learning, and Experience: Exposure)

Claim 1.


Regarding Claim 3, the rejection of Claim 2 is incorporated.
Cierniak teaches:
wherein a second user intent of the plurality of user intents is an intent to consume the video content item for… [experience]. (The interactive session system 140 may also determine specific data to provide based on the intent... Another user that is watching the same session with the intent to learn about computers may be presented with other information, e.g., articles about memory, heat dissipation, or other computer-related topics, in a side panel of a viewing environment as the interactive session is presented [0033] events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity. [0031] a session category may be associated (510) with the new interactive session, based on one or more of a search query, a session task, session participants, and/or session content. In general, session categorization may be based on session identifiers or descriptions, and/or may be based on search queries submitted by users for identifying interactive sessions, one or more session participants, and/or content included in interactive sessions. [0072] One or more user interface elements to be presented to the user during the new interactive session are selected (512), based at least in part on an analysis of the prior session data and the prior configuration data associated with the corresponding session category to which the new interactive session belongs [0077])

Thus, Cierniak suggests, but may not explicitly disclose “an entertainment activity”.

“User Intent” teaches:
wherein a second user intent of the plurality of user intents is an intent to consume the video content item for entertainment. (pp. 54-55, Table 3.1 - Affect and Object, The video serves for relaxation or entertainment purposes, goal of users is to change their mood or affective or physical state and includes relaxation and in general other effects of entertainment, and the video might ultimately serve the purpose of entertaining the hotel guests or providing them with the impression of exposure to experience)

Therefore, combining Cierniak, Meijer and “User Intent” would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Cierniak may not explicitly disclose:
wherein causing each of the plurality of user devices to prompt the associated users comprises causing each of the plurality of user devices to query one of the associated users to determine whether an associated user intended to consume the requested video content items primarily for entertainment or primarily for the information included in the video content items.

Meijer teaches:
wherein causing each of the plurality of user devices to prompt the associated users comprises causing each of the plurality of user devices to query one of the associated users to determine whether an associated user intended to consume the requested video content items primarily for… [a desired result or output] in the video content items. (a feedback query can be generated and provided to the user. The query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, and can be based in part on the usage feedback [0057] Meijer)


“User Intent” teaches:
wherein causing each of the plurality of user devices to prompt the associated users comprises causing each of the plurality of user devices to query one of the associated users to determine whether an associated user intended to consume the requested video content items primarily for entertainment or primarily for the information included in the video content items. (“User Intent”, pp. 53 question what the user is trying to do, pp. 57 Mined Categories, pp. 105-106 intent-aware video search result optimization approach, pp. 109-110 research questions, and pp. 117-118 analyze individual queries; pp. 102-104. 5.4 User intent in Video Search Results Lists; we adopt an established user intent typology of three basic intents [57]: Information—users aim to obtain declarative knowledge, i.e., obtain information; Experience—users aim to obtain 

Therefore, combining Cierniak, Meijer and “User Intent” would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Cierniak teaches:
wherein the objective data related to the context in which the request for the first video content item was made includes information indicating whether the request for the first video content item was initiated from search results provided through the content delivery service. (during stage (A), a user 232a can use the device 130a to provide an 

“User Intent” also teaches:
wherein objective data related to a context in which a request for a first video content item was made includes information indicating whether the request for the first video content item was initiated from search results provided through the content delivery service. (In one search session, User A first submits query meerkat habitat, 

Therefore, combining Cierniak, Meijer and “User Intent” would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Cierniak teaches:
wherein the objective data related to the context in which the request for the first video content item was made includes a search query that was used in initiating the search. (during stage (A), a user 232a can use the device 130a to provide an indication of an intention to begin an interactive session. For example, the user 232a can use a web browser provided by the device 130a to access a search page. In the present example, the user 232a can provide a search query (e.g., "math tutor") to a search engine (e.g., the search engine 110, shown in FIG. 1), and can receive various search results, including one or more session request elements that may facilitate connecting the user to pre-recorded and/or real time interactive sessions (e.g., tutoring sessions). By interacting with ( e.g., clicking) a session request element, for example, the user 

“User Intent” also teaches:
wherein the objective data related to the context in which the request for the first video content item was made includes a search query that was used in initiating the search. (pp. 53 social-web mining for intent data, pp. 57 Mined Categories, pp. 105-106 intent-aware video search result optimization approach, pp. 109-110 research questions, and pp. 117-118 analyze individual queries)

Therefore, combining Cierniak, Meijer and “User Intent” would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 7, Cierniak teaches:

…the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items; receiving the intent information…; (a user may have implicitly or explicitly specified an intent for viewing an interactive session. The user may explicitly specify an intent, for example, by interacting with a user interface element that represents their intent. A user may implicitly specify an intent, for example, by submitting a search query that is related to the intent, or by requesting other information that is related to the intent. For example, a user request for information about purchasing tools needed to repair a computer may be considered an implicit indication of the user's intent to repair a computer. [0032])
generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received intent information, wherein the trained predictive model determines, based on the intent 
experience] activity and (The interactive session system 140 may also determine specific data to provide based on the intent... Another user that is watching the same session with the intent to learn about computers may be presented with other information, e.g., articles about memory, heat dissipation, or other computer-related topics, in a side panel of a viewing environment as the interactive session is presented [0033] events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity. [0031] a session category may be associated (510) with the new interactive session, based on one or more of a search query, a session task, session participants, and/or session content. In general, session categorization may be based on session identifiers or descriptions, and/or may be based on search queries submitted by users for identifying interactive sessions, one or more session participants, and/or content included in interactive sessions. [0072] One or more user interface elements to be presented to the user during the new interactive session are selected (512), based at least in part on an analysis of the prior session data and the prior configuration data associated with the corresponding session category to which the new interactive session belongs [0077])
a second user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an instructional activity, wherein the first user interface has a different set of user interface elements from the second user interface in the plurality of user interfaces, and wherein the video content is presented within the determined version of the user 
receiving, from a second plurality of user devices, requests for video content items; (An indication of an intention to begin a new interactive session belonging to a corresponding session category is received (506) from a user [0070])
identifying, for each request for a video content item received from the second plurality of user devices, second contextual information related to a context in which the request for the video content items was made; (a search query associated with a 
receiving, for each request for a video content item received from the second plurality of user devices, an output from the predictive model indicating, based on a user 
causing each of the second plurality of user devices to present a version of the user interface in which the video content item is presented based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface that each have the different set of user interface elements selected based on the predicted user intent in which the same video content item is presented based on the output of the predictive model. (The interactive session system 140 may also determine specific data to provide based on the intent. For example, a user that is viewing a session that describes building a computer, and with the intent to build the computer, may be presented with additional information, e.g., a list of parts, tools and the time required to complete the task. Another user that is watching the same session with the intent to learn about computers may be presented with other information, e.g., articles about memory, heat dissipation, or other computer-related topics, in a side panel of a viewing environment as the interactive session is presented [0033] events may be "experience" events, for 

As shown above, Cierniak teaches causing each of the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items, and receiving the intent information. However, Cierniak may not explicitly disclose:
providing a prompt to each of the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items; (emphasis added)
receiving the intent information in response to the prompt; (emphasis added)

Also, as shown above, Cierniak teaches wherein a first user interface corresponds to the trained predictive model predicting that the predicted user intent is experience activity. (emphasis added) Thus, Cierniak suggests, but may not explicitly disclose “wherein a first user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an entertainment activity and  (emphasis added).

Meijer teaches:
A method for presenting a customized user interface, comprising: identifying first contextual information related to contexts in which requests for video content items were made from a plurality of user devices associated with a plurality of users; (See FIG.s 1-5, user models 116 in data store 118; a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth. [0053] user models associated with other users [0037], services component 406 is configured to generate, enable, or otherwise provide one or more services to the user 106 based in part on the user model 116, a classification, an emotional state of the user 106, and/or a prediction. The services can include, but are not limited to modification of the UX 104 [0039] leveraging actions taken by other users, the prediction component 404 can predict a function or action intended by the user 106 [0038] user models associated with other users [0062], the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set 
providing a prompt to each of the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items; (query component 204 is configured to obtain explicit feedback 114 from the user 106 via one or more feedback queries or questions. The query component 204 can generate one or more feedback queries, and provide the feedback queries to the user 106. The queries can relate to, for example, the user's comfort with a feature or function of the UX 104, emotional response to an event in the UX 104, or a desired result based on a set of inputs, etc. [0029] a feedback query can be generated and provided to the user. The query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, and can be based in part on the usage feedback [0057])
receiving the intent information in response to the prompt; (The query component 204 can receive a response to the feedback query (e.g., feedback 114) from the user 106. The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0029] response to the feedback query can be received from the user (e.g. query feedback). The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0057])
generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received 
wherein the trained predictive model determines, based on the intent of the user identified by the predictive model, which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made, wherein each of the plurality of users interfaces corresponds to one of a plurality of predicted user intents, wherein a first user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as… [a first] activity and a second user interface corresponds to the trained predictive model predicting that the predicted user intent is a second] activity, wherein the first user interface has a different set of user interface elements from the second user interface in the plurality of user interfaces, and wherein the video content is presented within the determined version of the user interface having a set of user interface elements that were selected based on the predicted user intent; (The prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116, a classification, and/ or emotional state of the user 106. For example, if the user 106 is classified a novice, then the prediction component 404 can determine that the user 106 is likely to have difficulty with a level of a video game included in the UX 104 [0037] if the UX 104 includes a video game, and the user 106 is classified as a novice regarding a first function of the video game (e.g., jumping, shooting, etc.), then the services component 406 can modify the video game, or game play, to assist the user 106 with the first function. As additional examples, the services component 406 can provide the user 106 with a tutorial regarding the first function, provide a set of advertisements for aids to assist the user 106, provide access to a marketplace that contains aids, tutorials, additional gaming features, etc., or enable another user to assist the user with the function via remote assistance [0039] the user 106 can be classified as a novice, intermediate, or expert user based on the user model 116, and the adaptation component 112 can modify the UX 104 based on the classification… an attribute score (e.g., grade, rank, etc.) for a first feature of the UX 104 can satisfy a set of criteria (e.g., exceed a threshold, etc.) for the user to be classified as an expert for the first feature, 
receiving, from a second plurality of user devices, requests for video content items; (a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth [0053])
identifying, for each request for a video content item received from the second plurality of user devices, second contextual information related to a context in which the request for the video content items was made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028] feedback generated during, or in association with, the user's interaction with the UX is received. The feedback can be express or implied [0054])
receiving, for each request for a video content item received from the second plurality of user devices, an output from the predictive model indicating, based on a user intent identified by the predictive model, which version of the user interface to present based on at least a portion of the second contextual information; and causing each of the second plurality of user devices to present a version of the user interface in which the video content item is presented based on the output from the predictive model, 

Given that Cierniak teaches that user may have implicitly or explicitly specified an intent for viewing an interactive session (Cierniak [0032]), the assistant may provide content 430 (e.g., text, graphics, questions, answers, etc.) to be shared with the user through the interface element 410 (e.g., the shared whiteboard control). Based on the session content, for example, the interactive session system 140 may identify one or more user interface elements to be presented to the user during the session. In the present example, the interactive session system 140 may identify a statistically significant correlation between particular session content ( e.g., a question posed by the assistant) and the employment of the interface element 416 ( e.g., a reference text). (Cierniak [0066]) and [w]ith permission from the user 232a, for example, the session manager 212 may also receive information associated with the user's account 

One would have been motivated to make such a modification to provide more personalized and intuitive user experiences (Meijer [0003]).

Again, Cierniak teaches wherein a first user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an experience activity. (emphasis added) Thus, Cierniak suggests, but the combination of Cierniak and Meijer may not explicitly disclose “wherein a first user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an entertainment activity and  (emphasis added).

“User Intent” teaches:
an] intent of… [a] user when requesting a video content item with… first contextual information and… received intent information, wherein the trained predictive model determines, based on the intent of the user identified by the predictive model,… a predicted user intent determined based on information related to a context in which a request for video content is being made,… the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an entertainment activity and… the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an instructional activity, (See pg. 105, FIG. 5.4, pp. 106, Figure 5.4 gives a scheme of our approach, which includes an offline processing pipeline to extract intent response features and results lists optimization features for training and an online processing pipeline, where the trained models are applied to unseen queries; pp. 102-104. 5.4 User intent in Video Search Results Lists; we adopt an established user intent typology of three basic intents [57]: Information—users aim to obtain declarative knowledge, i.e., obtain information; Experience—users aim to obtain performative knowledge, i.e., acquire a skill, or have particular experiences of an actual person, place, entity or event; and Affect— users aim to change their mood or affective state, i.e., be entertained... The classifier, trained using standard Support Vector Machines on the publicly available dataset [161] and exploiting multimodal information sources associated with the video, determines the extent to which a video fits each of the three intents and subsequently assigns the dominant intent to the video... For each query in our development set, we investigate the intent response covered in its initial results list, i.e., we apply the video intent classifier to each 
…
identifying, for each request for a video content item received from… [a] second plurality of user devices, second contextual information related to a context in which the request for the video content items was made; receiving, for each request for a video content item received from the second plurality of user devices, an output from the predictive model indicating, based on a user intent identified by the predictive model,… (pp. 105-106, intent-aware video search result optimization approach. It consists of three steps. In the first step, we automatically analyze the search engine response and classify it as either mono- or multi-intent (Section 5.5.1). In the second step, we optimize the initial ranking in a way that it concentrates the videos having the highest potential for intent satisfaction at the top of the results list depending on the predicted intent response (Section 5.5.2). In the third step, we further improve the refined list by performing visual reranking, which selects potential visual reranking candidates from the 

Given that Cierniak teaches:
Events of different types can be presented. In some implementations, events may be "assistance" events, for which interactive sessions provide step-by-step assistance to users to accomplish a particular task, or events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity. An example interactive session for an assistance event is a session that describes a step-by-step process to build a computer. An example interactive session for an experience event is a session that provides the experience of driving a certain make and model of an automobile. (Cierniak [0031]);
the data that the interactive session system 140 provides for an event may also differ based on the event type and based on the intent of the user (Cierniak [0032]); and
While this specification contains many specific implementation details, these should not be construed as limitations on the scope of any inventions or of what may be 

Also, given that Meijer teaches that the prediction component 404 is configured to infer, determine, or otherwise predict… a classification, and/or emotional state of the user 106 (Meijer [0037]) and “User Intent” teaches that any other suitable intent typology and any number of intent classes could be easily adopted instead ("User Intent" pp. 102-103), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the “assistance” and “experience” events and determining specific data to provide based on the intent, of Cierniak combined with Meijer, to include “an entertainment activity”, as taught by “User Intent”, to meet the claim limitations of “wherein a first user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an entertainment activity”, with a reasonable expectation of success.

One would have been motivated to do so because this is one of the intents frequently exhibited in video searches, as taught by “User Intent” (at e.g. pp. 54-55), and to substantially improve the overall utility of video search engines and increase the impact, significance and economic value of the online video content (“User Intent” pg. xi)

Regarding Claims 8 and 14, Claim 8 is directed to a system for presenting a custom user interface, the system comprising: a memory that stores computer-executable instructions; and a hardware processor that, when executing the computer-executable instructions stored in the memory, is configured to perform steps that are substantially the same as Claim 1, and Claim 14 is directed to a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for presenting a customized user interface that is substantially the same as Claim 1, and is therefore rejected under the same rationale as presented above with respect to Claim 1, and further in view of FIG.s 1, 2 and 4, and ¶ [0043] of Cierniak, and FIG.s 10 and 11 of Meijer, e.g. processing unit 1120, system memory 1130, and process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer [0087] of Meijer.

Regarding Claims 9 and 15, the rejection of Claims 8 and 14 are incorporated.
Claims 9 and 15 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 10 and 16, the rejection of Claims 9 and 15 are incorporated.
Claims 10 and 16 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 17, the rejection of Claims 10 and 16 are incorporated.
Claims 11 and 17 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 18, the rejection of Claims 8 and 14 are incorporated.
Claims 12 and 18 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 19, the rejection of Claims 12 and 18 are incorporated.
Claims 13 and 19 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant’s arguments, see pgs. 16-17 of the response filed, 02/14/2022, regarding “a first user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an entertainment activity and a second user interface corresponds to the trained predictive model predicting that the predicted user intent is that the user intends to consume the video content item as an instructional activity,” with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Cierniak and “User Intent”, as shown above.
On pages 16-17 of the response, Applicant submits, “the prediction component in the Meijer system "is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116, a classification, and/or emotional state of the user 106… That is, Meijer is concerned with providing services, such as modifying a user interface, by classifying the user as being a novice, an intermediate, or an expert user and then using an adaptation component to modify one or more features, functions, or operations of the user interface based on the classification.”
While Meijer does give an example of modifying a user interface by classifying the user as being a novice, intermediate, or expert user, Examiner notes that Meijer also teaches determine an intent of a user's question and emotional state of the user in making modifications to the user interface.
Cierniak has been added to the rejection and teaches, at least, training a predictive model to predict "assistance" events, for which interactive sessions provide step-by-step assistance to users to accomplish a particular task, or events may be "experience" events, for which interactive sessions provide users with an experience of participating in an activity, and determine specific data to provide based on the intent. For example, a user that is viewing a session that describes 
“User Intent” teaches training a predictive model that predicts that the predicted user intent is that the user intends to consume the video content item as an entertainment activity and that the predicted user intent is that the user intends to consume the video content item as an 
Su is no longer cited in the rejection, therefore further discussion of the reference is refrained from for sake of brevity.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 18 of the response, and with respect to Claims 1, 8 and 14, Applicant submits, “independent claims 1, 8, and 14, which recite similar features as independent claim 7, are allowable for at least the same reasons that independent claim 7 is allowable.” Examiner respectfully disagrees for at least the reasons set forth above with respect to Claim 7.
In regard to the dependent claims, dependent claims 2-6, 9-13, and 15-21, are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features. 

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179